UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended June 30, 2008 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to 000-49764 (Commission File No.) SINOFRESH HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Florida 65 – 1082270 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 787 Commerce Drive Venice, Florida34292 34292 (Address of principal executive offices) (Zip Code.) (941) 488-6464 (Issuer's telephone number, including area code) Indicate by mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 12, 2008 there were 26,616,110shares of the Company’s common stock outstanding. -1- Table of Contents SINOFRESH HEALTHCARE, INC. Index Page Part I. Financial Information Item 1.Financial Statements Condensed Balance Sheet as of June 30, 2008 (unaudited) and December 31,2007 3 Condensed Statements of Operations for the three and six months ended June 30, 2008 and 2007 4 Condensed Statements of Cash Flows for the six months ended June 30, 2008 and 2007 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T.Controls and Procedures 12 Part II. Other Information 13 Item 1.Legal Proceedings 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults on Senior Securities 13 Item 6a.Exhibits 13 Signatures 14 Certifications -2- PART I - FINANCIAL STATEMENTS SINOFRESH HEALTHCARE, INC. CONDENSED BALANCE SHEETS June 30, 2008 (unaudited) December 31, 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 4,215 $ 919 Accounts receivable, net of allowances of $7,426 and $7,426 71,181 12,796 Inventory, net 5,645 7,656 Other current assets 41,604 99,933 TOTAL CURRENT ASSETS 122,645 121,304 FURNITURE AND EQUIPMENT, NET 5,192 17,109 PATENTS, NET 1,711,555 1,826,939 OTHER ASSETS 4,500 4,500 TOTAL ASSETS $ 1,843,892 $ 1,969,852 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Current portion of capital leases $ 2,073 $ 14,260 Short-term note payable and advances 125,000 125,000 Convertible debentures, net of unamortized debt discounts 705,000 705,000 Accounts payable (including amounts due to related parties of $79,383 and $127,213) 1,574,093 1,609,365 Accrued expenses (including amounts due to related parties of $92,146 and $92,146) 1,240,657 1,096,845 Deposit on sale of licensing and distribution rights 822,078 661,240 TOTAL CURRENT LIABILITIES 4,468,901 4,211,710 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ DEFICIT: Common stock, no par value; 500,000,000 shares authorized; 25,616,110 and 24,916,110 shares issued and outstanding. 7,365,995 7,028,774 Common stock issuable: 5,781,820 and 4,239,570 shares 947,866 800,254 Preferred stock, no par value; $2 liquidation value per share 200,000,000 shares authorized: Series A convertible preferred stock, voting; 858,170 shares authorized, 769,377 and 769,377 shares issued and outstanding 1,538,753 1,538,753 Series B convertible preferred stock, voting; 1,500,000 and 1,500,000 shares authorized issued and outstanding 3,000,000 3,000,000 Series C convertible preferred stock, voting; 1,250,000 shares authorized; 755,500 and 793,000 share issued and outstanding 1,355,995 1,423,301 Accumulated deficit (16,781,443 ) (16,017,876 ) Deferred stock-based compensation (52,175 ) (15,064 ) TOTAL STOCKHOLDERS’ DEFICIT (2,625,009 ) (2,241,858 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,843,892 $ 1,969,852 See notes to condensed financial statements. -3- SINOFRESH HEALTHCARE, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Six months ended June 30, 2008 2007 2008 2007 REVENUE, net $ 51,169 $ 114,900 $ 100,445 $ 304,416 COST OF REVENUE 13,424 43,089 22,708 104,344 GROSS PROFIT 37,745 71,811 77,737 200,072 OPERATING EXPENSES Salaries and other compensation expense 242,931 157,681 317,680 339,985 Professional fees 94,510 76,406 240,451 268,572 Other general and administrative expenses 24,728 92,285 49,744 173,482 Research and development expenses 34,150 - 34,150 - Depreciation and amortization 64,101 65,450 127,302 130,900 TOTAL OPERATING EXPENSES 460,420 391,822 769,327 912,939 LOSS FROM OPERATIONS (422,675 ) (320,011 ) (691,590 ) (712,867 ) OTHER INCOME (EXPENSE): Interest, net (35,410 ) (80,605 ) (74,555 ) (166,751 ) Other income 277 7 2,578 50,012 TOTAL OTHER INCOME (EXPENSE), NET (35,133 ) (80,598 ) (71,977 ) (116,739 ) LOSS BEFORE INCOME TAXES (457,808 ) (400,609 ) (763,567 ) (829,606 ) PROVISION FOR INCOME TAXES - NET LOSS $ (457,808 ) $ (400,609 ) $ (763,567 ) $ (829,606 ) NET LOSS PER COMMON SHARE -basic and diluted $ (0.02 ) $ (0.02 ) $ (0.03 ) $ (0.05 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING -basic and diluted 25,529,572 17,496,533 25,353,132 17,041,682 See notes to condensed financial statements. -4- SINOFRESH HEALTHCARE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended Six Months Ended June 30, 2008 June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (763,567 ) $ (829,606 ) Adjustments to reconcile net loss to net cash used in operations: Stock, options and warrants issued for services 150,804 60,813 Amortization and depreciation 127,302 130,900 Stock issued as settlement cost - 3,900 Stock issued as payment for services 64,000 - Stock issued as payment of interest 18,000 - Warrants issued in connection with advances - 8,147 Changes in assets and liabilities: Accounts receivable (58,385 ) 143,203 Inventory 2,011 12,379 Other current assets 58,329 - Other assets - (19,738 ) Accounts payable (35,273 ) 94,169 Accrued expenses 143,812 271,197 NET CASH USED IN OPERATING ACTIVITIES (292,967 ) (124,636 ) FINANCINGACTIVITIES: Proceeds from short-term notes payable - 220,000 Proceeds from common stock issuable 308,450 - Payments on long-term debt and capital leases (12,187 ) (11,759 ) NET CASHPROVIDED BYFINANCING ACTIVITIES 296,263 208,241 NET INCREASE IN CASH 3,296 83,605 CASH AND CASH EQUIVALENTS - beginning of period 919 887 CASH AND CASH EQUIVALENTS - end of period $ 4,215 $ 84,492 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ - $ 17,399 NON-CASH ACTIVITY: Reduction of accounts payable and accrued expenses through the issuance of common stock. $ 82,000 $ 245,000 Deposit on sale of licensing and distribution rights through the issuance of common stock $ 160,838 $ - See notes to condensed consolidated financial statements. -5- SinoFresh HealthCare, Inc. Notes to Unaudited Condensed Financial Statements June 30, Note 1. Basis of Presentation The accompanying unaudited financial statements of SinoFresh HealthCare, Inc. (the “Company") have been prepared in accordance with accounting principles generally accepted in the United States and the rules and regulations of the United States Securities and Exchange Commission for interim financial information.
